                Case 2:20-cv-00801-MTL-JFM Document 12 Filed 05/05/20 Page 1 of 5




            1   WO                                                                                      MW

            2
            3
            4
            5
            6                       IN THE UNITED STATES DISTRICT COURT
            7                               FOR THE DISTRICT OF ARIZONA
            8
                                                                No. CV-20-00801-PHX-MTL (JFM)
            9    Camilo Vidal Amador,
        10                               Petitioner,            ORDER
                 v.
        11
        12       William Barr, et al.,
        13                               Respondents.
        14
        15             Petitioner Camilo Vidal Amador (A# 203-700-153), who is detained in the
        16      CoreCivic Eloy Detention Center in Eloy, Arizona, has filed, through counsel, a Petition
        17      for Writ of Habeas Corpus and Complaint for Injunctive and Declaratory Relief (Doc. 11).
        18      Petitioner has also filed a Motion for Temporary Restraining Order and Preliminary
        19      Injunction (Docs. 11-1, 11-2), which the Court construes as a motion to stay removal. The
        20      Court will enter a temporary stay of removal and call Respondents to answer the Petition.
        21      I.     Background
        22             Petitioner is a native and citizen of Cuba. On or about August 6, 2019, he and his
        23      wife applied for admission into the United States at the DeConcini Port of Entry in Nogales,
        24      Arizona. (Doc. 11-4 at 13-14, 61.) They were then taken into custody by the United States
        25      Department of Homeland Security (“DHS”) and charged as inadmissible to the United
        26      States pursuant to Immigration and Nationality Act (“INA”) § 212(a)(7)(A)(i)(I), 8 U.S.C.
        27      § 1182(a)(7)(A)(i)(I), as aliens not in possession of a valid entry document at the time of
        28      application for admission. (Id.) They expressed a fear of persecution or torture if returned


TERMPSREF
                Case 2:20-cv-00801-MTL-JFM Document 12 Filed 05/05/20 Page 2 of 5




            1   to Cuba and were each referred for removal proceedings.
            2          On October 21, 2019, an Immigration Judge denied Petitioner’s application for
            3   asylum, withholding of removal, and protection under Article III the United Nations
            4   Convention Against Torture and ordered him removed from the United States. (Doc. 11-
            5   4 at 2-3.) Petitioner appealed the decision to the Board of Immigration Appeals (“BIA”).
            6   (Id. at 5-10.) On November 8, 2019, however, his wife was granted asylum (id. at 12), and
            7   on December 6, 2019, Petitioner withdrew his appeal “under the mistaken belief that he
            8   could become a derivative under his wife’s asylum grant” (Doc. 11 at 10; Doc. 11-4 at 18-
            9   24.) On January 30, 2020, Petitioner filed an application with United States Citizenship
        10      and Immigration Services (“USCIS”) to be classified as a derivative of his wife’s asylum
        11      application (id. at 26-41, 46), and on February 13, 2020, he filed a motion to reopen with
        12      the BIA (id. at 43-48). Petitioner concurrently filed a motion to stay his removal, which
        13      the BIA denied on February 26, 2020. (Id. at 50-73.) Petitioner then filed a request to
        14      stay his removal with DHS, which was also denied on March 25, 2020. (Id. at 75-88.)
        15      II.    Petition
        16             In his Petition, Petitioner names United States Attorney General William Barr,
        17      Acting United States Immigration and Customs Enforcement Phoenix Field Office
        18      Director Albert Carter, Acting DHS Secretary Chad Wolf, Acting USCIS Director Kenneth
        19      Cuccinelli, and Eloy Detention Center Warden Fred Figueroa. Petitioner brings six
        20      grounds for relief.
        21             In Grounds One through Three, Petitioner claims that the denial of his requests for
        22      a stay of removal while his motion to reopen is pending, and his removal from the United
        23      States before his motion has been adjudicated, violates the INA, the implementing
        24      regulations, the Due Process Clause of the Fifth Amendment, the Administrative Procedure
        25      Act (“APA”), and the Suspension Clause.
        26             In Grounds Four through Six, Petitioner claims his continued detention violates the
        27      Due Process Clause of the Fifth Amendment. Petitioner alleges he has a medical condition
        28      that places him at high risk of suffering a severe illness were he to contract COVID-19 and


TERMPSREF
                                                           -2-
                Case 2:20-cv-00801-MTL-JFM Document 12 Filed 05/05/20 Page 3 of 5




            1   claims that: (1) Respondents have affirmatively placed Petitioner in danger by detaining
            2   him in conditions that risk his exposure to COVID-19, and have acted with deliberate
            3   indifference to that known and obvious danger; (2) Respondents, who have a “special
            4   relationship” with Petitioner that requires Respondents to provide him with reasonable
            5   medical care and safety, have detained Petitioner in conditions that put him at substantial
            6   risk of exposure to COVID-19 and suffering serious harm; and (3) the conditions under
            7   which Petitioner is detained amount to punishment.
            8             Petitioner asks the Court to: (1) issue a writ of habeas corpus ordering his immediate
            9   release from detention or, in the alternative, issue an injunctive order immediately
        10      enjoining Respondents from detaining him; (2) enjoin Respondents from removing him
        11      from the United States; (3) declare that “the process as applied to Petitioner[] by
        12      Respondents violates the Suspension Clause, the Due Process Clause of the Fifth
        13      Amendment, the Fourth Amendment, the INA, the APA, and federal regulations;” (4) order
        14      Respondents “to pursue a constitutionally adequate process to justify adverse immigration
        15      actions against Petitioner” and “follow the applicable rules, regulations, law, and the
        16      constitution related to asylum and the credible fear process”; (5) order Respondents to file
        17      a return within three days pursuant to 28 U.S.C. § 2243; (6) order Respondents to provide
        18      notice prior to removal; and (7) award reasonable costs and attorney’s fees pursuant to the
        19      Equal Access to Justice Act. (Doc. 11 at 37-38.)
        20                The Court asks that Respondents Barr, Carter, Wolf, Cuccinelli, and Figueroa to
        21      answer the Petition for Writ of Habeas Corpus and Complaint for Injunctive and
        22      Declaratory Relief.
        23      III.      Motion
        24                Petitioner moves the Court to stay his removal from the United States while this
        25      action is pending. (Docs. 11-1, 11-2.) Petitioner states that DHS has advised him that it
        26      would begin the process to execute his removal on April 24, 2020. (Docs. 11-2 at 8; 11-4
        27      at 90.)
        28                The Ninth Circuit Court of Appeals has mandated that “a petitioner seeking a stay


TERMPSREF
                                                               -3-
                Case 2:20-cv-00801-MTL-JFM Document 12 Filed 05/05/20 Page 4 of 5




            1   of removal must show that irreparable harm is probable and either: (a) a strong likelihood
            2   of success on the merits and that the public interest does not weigh heavily against a stay;
            3   or (b) a substantial case on the merits and that the balance of hardships tips sharply in the
            4   petitioner’s favor.” Leiva-Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (discussing
            5   application of Nken v. Holder, 556 U.S. 418, 444 (2009)).
            6          The Court will enter a temporary stay of removal. Petitioner has raised legal
            7   challenges to the process leading to his removal which, if true, present a substantial case
            8   on the merits. See, e.g., Diaz-Amezcua v. Barr, 402 F. Supp. 3d 963 (W.D. Wash. Sept. 9,
            9   2019). This is, of course, without prejudice to Respondents demonstrating the contrary.
        10      Because removal would deprive him of the relief he seeks – asylum in the United States –
        11      he has also shown that it is probable that he would suffer irreparable harm absent a stay.
        12      Lastly, the balance of hardships tips sharply in Petitioner’s favor. A stay will maintain the
        13      status quo until the parties have had an opportunity to brief the Petition and will facilitate
        14      a considered review of their arguments by the Court and a reasoned decision on the issues
        15      presented. Accordingly,
        16             IT IS ORDERED:
        17             (1)    Petitioner’s Motion for Temporary Restraining Order and Preliminary
        18      Injunction (Docs. 11-1, 11-2), construed as a motion to stay removal, is granted.
        19      Respondents are enjoined from removing Petitioner Camilo Vidal Amador (A# 203-700-
        20      153) from the United States pending further order of this Court.
        21             (2)    The Clerk of Court shall email a copy of this Order to the Immigration TRO
        22      Distribution List.
        23             (3)    The Clerk of Court shall serve: (1) a copy of the Summons, (2) the Petition
        24      for Writ of Habeas Corpus and Complaint for Injunctive and Declaratory Relief (Doc. 11),
        25      and (3) this Order upon the United States Attorney for the District of Arizona by certified
        26      mail addressed to the civil process clerk at the office of the United States Attorney pursuant
        27      to Rule 4(i)(1)(A) of the Federal Rules of Civil Procedure. The Clerk of Court shall also
        28      send by certified mail a copy of the Summons, the Petition, and this Order to the United


TERMPSREF
                                                            -4-
                Case 2:20-cv-00801-MTL-JFM Document 12 Filed 05/05/20 Page 5 of 5




            1   States Attorney General pursuant to Rule 4(i)(1)(B) and to Respondents Barr, Carter, Wolf,
            2   Cuccinelli, and Figueroa pursuant to Rule 4(i)(2) of the Federal Rules of Civil Procedure.
            3          (4)    Respondents Barr, Carter, Wolf, Cuccinelli, and Figueroa shall have 30 days
            4   from the date of service to answer the Petition (Doc. 11). Respondents shall not file a
            5   dispositive motion in place of an answer absent leave of Court.
            6          (5)    Petitioner shall have 15 days from the filing of Respondents’ Answer to the
            7   Petition to file a Reply. Failure to file a Reply may be deemed as consent to the denial of
            8   the Petition on the grounds presented in Respondents’ Answer.
            9          (6)    Petitioner must file a “Notice of Change in Status” with the Clerk of Court
        10      within 5 days of any material change in Petitioner’s immigration or custody status.
        11      Petitioner may not include a motion for other relief with the Notice.
        12             (7)    This matter is referred to Magistrate Judge James F. Metcalf pursuant to
        13      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
        14      report and recommendation.
        15             Dated this 5th day of May, 2020.
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           -5-
